     Case 4:18-cv-02541 Document 49 Filed on 03/19/21 in TXSD Page 1 of 20




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

JOSEPH DANIEL SAMET,                             §
                                                 §
               Plaintiff,                        §
                                                 §
v.                                               §           CIVIL ACTION H-18-2541
                                                 §
JILL COLEMAN, M.D., ET AL.,                      §
                                                 §
               Defendants.                       §


                            MEMORANDUM OPINION AND ORDER

       Plaintiff, a state inmate proceeding in forma pauperis and pro se at the time,1 filed this

section 1983 civil lawsuit against Texas Department of Criminal Justice (“TDCJ”) officer

Jeania Pegoda and University of Texas Medical Branch (“UTMB”) employee Jill Coleman,

M.D., in their individual capacities. Defendants filed a Martinez Report, which the Court

construed as a motion for summary judgment. (Docket Entry No. 31.) Plaintiff filed a timely

pro se response to the motion for summary judgment. (Docket Entry No. 44.) He requests

that the Court also consider his written objections to the Martinez Report (Docket Entry No.

35) and a letter he sent to the Court on April 27, 2020 (Docket Entry No. 46).

       Having considered the motion, the response, the pleadings, the record, and the

applicable law, the Court GRANTS the motion for summary judgment and DISMISSES this

lawsuit for the reasons shown below.


       1
       Retained counsel filed a notice of appearance on behalf of plaintiff on October 14, 2020.
(Docket Entry No. 48.) All pleadings in the case were filed prior to counsel’s notice of appearance.
     Case 4:18-cv-02541 Document 49 Filed on 03/19/21 in TXSD Page 2 of 20




                                 Background and Claims

       Plaintiff claims that in October 2017, defendant Jill Coleman, a UTMB physician

working for TDCJ, informed him that she could not renew medication for his “thyroid

condition” without an updated blood draw and lab report. (Docket Entry No. 9, p. 5.)

Plaintiff states that a blood sample was drawn and a lab report was sent to Coleman, but she

failed to initiate treatment for his condition. Copies of select medical records submitted by

plaintiff show that Coleman reviewed the lab results on November 15, 2017, ordered the tests

rechecked, and scheduled his chart for review in two weeks. Id., p. 21. Plaintiff’s grievances

suggest he failed to keep a scheduled follow-up appointment, but plaintiff states that

Coleman failed to provide thyroid medication even after his blood was redrawn and tested

at a later appointment.

       According to plaintiff, Coleman should have started treating him for hypothyroidism

immediately after she reviewed the first lab test results. In his layperson’s opinion, the lab

report “clearly showed a need to be treated.” (Docket Entry No. 9, p. 8.) He complains that

Coleman was deliberately indifferent to his serious medical needs because untreated

hypothyroidism can be a life-threatening condition. He also claims that Coleman denied him

treatment rights to which he was entitled under the Americans with Disabilities Act

(“ADA”), 42 U.S.C. § 12101 et seq., because hypothyroidism is a disability.




                                              2
     Case 4:18-cv-02541 Document 49 Filed on 03/19/21 in TXSD Page 3 of 20




       Plaintiff further claims that defendant prison library supervisor Jeania Pegoda denied

him entitlements under the ADA by removing his “medical storage box.”2

       Plaintiff seeks declaratory and injunctive relief, and $75,000.00 in monetary

compensation.

                                              Analysis

       Defendant Jill Coleman, M.D.

       Plaintiff claims that defendant Coleman refused to provide him medication to treat his

thyroid condition.      According to plaintiff, Coleman’s conduct constituted deliberate

indifference to his serious medical needs, and was a violation of his rights under the ADA.

       Defendants provided an affidavit of Glenda M. Adams, M.D., in support of their

motion for summary judgment. Dr. Adams testifies in her affidavit in relevant part as

follows:

       My name is Glenda M. Adams, M.D., M.P.H. I am over the age of 18 years,
       competent to make this affidavit and have personal knowledge of the facts
       herein stated. I earned my Doctor of Medicine in 1976 from the University of
       Texas Medical Branch in Galveston, Texas. I earned my Masters in Public
       Health in 1993 from the University of Texas School of Public Health in
       Houston, Texas. I am licensed as a medical doctor by the Texas Medical
       Board. I am currently a physician consultant for The University of Texas
       Medical Branch Correctional Managed Care (UTMB/CMC). In the last four
       years I have not testified as an expert at trial or in deposition. I have provided
       30(b)(6) testimony for UTMB in two depositions within the last four years. I
       have been with UTMB/CMC since June, 1995.




       2
        By “medical storage box,” plaintiff is referring to a floor-level or low-level storage locker,
as opposed to an overhead wall storage unit.

                                                  3
Case 4:18-cv-02541 Document 49 Filed on 03/19/21 in TXSD Page 4 of 20




 I am making this affidavit in connection with Civil Action No. H-18-2541,
 Joseph Samet v. Jill Coleman, M.D., et al., in the United States District Court
 for the Southern District of Texas, Houston Division. To prepare for this
 affidavit, I have reviewed: 1) the correctional medical records of Joseph
 Samet, 2) Plaintiff’s Complaint signed August 2, 2018, 3) various Texas
 Department of Criminal Justice (TDCJ) Grievance Records, and 4) the Court’s
 Order for a Martinez Report. I am familiar with UTMB/CMC policies and
 procedures with respect to the provision of medical care. I am not receiving
 any pay, save my usual salary, for review of records or preparation of this
 affidavit.

                   Summary of Complaint and Court Order

 [Plaintiff] alleges that defendants have “violated his Eighth Amendment rights
 and denied him entitlements under the Americans with Disabilities Act
 (ADA).” He further alleges that Dr. Jill Coleman has been “deliberately
 indifferent to his serious medical needs regarding his thyroid condition.” The
 Court has ordered a report on [plaintiff’s] medical care including his medical
 records from 2013 to the present. The report is [also] to include any records
 relevant to “the alleged 2017 approval or authorization for plaintiff’s use of a
 medical storage box and the subsequent administrative decision to remove
 such storage box.”
                              Medical Record Findings

 [Plaintiff] is a 61-year-old male who arrived to TDCJ July 20, 2007. He is
 currently housed at the TDCJ Estelle Unit in Huntsville, Texas[.] His medical
 problems include obesity, hypertension, COPD (Chronic Obstructive
 Pulmonary Disease), hyperlipidemia ( elevated cholesterol and triglycerides),
 osteoarthritis, and subclinical hypothyroidism. He is hearing impaired and
 wears a hearing aid. He also has decreased visual acuity (that corrects with
 glasses to 20/40 bilaterally) and mild glaucoma. [His] osteoarthritis (left foot,
 ankle, and back from prior trauma) causes him discomfort with prolonged
 standing and/or ambulation.

                                 *    *       *   *

 Since his arrival to TDCJ [plaintiff] has been followed in chronic care clinics
 at least annually and seen for acute problems upon request. His care has been
 made difficult because of his non-adherence to treatment plans. He is a
 frequent “no show” and/or refuses appointments – especially appointments for

                                          4
Case 4:18-cv-02541 Document 49 Filed on 03/19/21 in TXSD Page 5 of 20




 blood pressure checks and laboratory studies. [Plaintiff’s] attitude toward
 laboratory blood draws is illustrated in a February 19, 2015, chronic care clinic
 note when he states “I am not coming at 2 am to get any lab.” At an October
 12, 2017, chronic care clinic [plaintiff] was asked about his failure to have
 necessary labs drawn in January and August of 2017. He offered the excuse
 that he cannot hear when he is called for labs. At a November 27, 2018,
 chronic care clinic [he] offered the same excuse that he cannot hear the
 morning call for the pill window as his reason for not taking medications.
 However, [plaintiff] has long been provided a hearing aid and a “shake awake
 alarm.” Prisons operate on schedules. The opening of the morning pill
 window and fasting laboratory draws coincide with or are in close proximity
 to the start of breakfast. Also, offenders are sent “lay-in’s” or notices the night
 before scheduled lab draws so the patient can remember to fast and, if
 necessary, set an alarm.

 [Plaintiff] has been provided multiple medical, dental, and mental health
 evaluations. He has been offered health maintenance screenings and
 preventive care ( e.g. prostate and colon cancer screens, testing for infectious
 diseases, vaccinations, etc.) but consistently refuses most offers and
 recommendations. He has been referred to various UTMB/CMC specialty
 clinics (e.g. Audiology, Ophthalmology, MRI Radiology, Brace and
 Limb/Orthotics) but has repeatedly refused many of these evaluations. When
 questioned, [plaintiff] “reports he refuses to go to Galveston because he does
 not want to take the bus ride.” However, [he] has been offered special medical
 transportation since December 17, 2013.

 Throughout his TDCJ incarceration [plaintiff] has been ordered restrictions
 and passes as appropriate to meet his medical needs. Since July 22, 2014, [his]
 HSM-18 (Health Summary for Classification) restrictions have included a
 lower bunk, ground floor housing, medically unassigned (no work), no
 walking greater than 50 yards, no lifting greater than 10 pounds, no exposure
 to environmental pollutants, and no work with chemicals or irritants. He has
 been issued medical passes to meet medical needs not covered by the HSM-18.
 These have included but are not limited to passes for 1) a hearing
 aid/case/cleaning supplies and batteries, 2) crutches and/or an orthopedic cane,
 3) ace wraps, ankle braces or splints, 4) tennis shoes or special medical shoes
 and socks, 4) “disability chow” (food tray is brought to offender’s table), 5)
 “disability shower” (handicap shower stall and longer time to shower), 6) a
 special diet for health, and 7) passes to come to the medical clinic to receive
 treatments, supplies, and/or medications. Also, [plaintiff] is followed by Brace

                                         5
Case 4:18-cv-02541 Document 49 Filed on 03/19/21 in TXSD Page 6 of 20




 and Limb Clinic and ADS (Assistive Disability Services) and has been
 provided passes for orthotics/shoe inserts and a “shake awake alarm.”

 On September 16, 2016, [plaintiff] was sent a communication from his medical
 provider that laboratory studies had been ordered for him in preparation for a
 chronic care clinic. On September 21 he refused the lab studies. On
 November 22, 2016, he refused his chronic care clinic and was rescheduled.
 On November 28, 2016, he again refused his chronic care clinic so he was
 rescheduled once again. On January 3, 2017, [he] was seen in chronic care
 clinic and the importance of having current lab results was stressed to him.
 His response was that his labs “were suppose to be dawn by a Ms. Dobbins but
 never drawn.” Laboratory studies were reordered. All of [plaintiff’s]
 prescriptions except thyroid medication were ordered. On January 6, 2017,
 [plaintiff] again refused his lab draw.

 [Plaintiff] was transferred from the Pack Unit in Navasota, Texas to the Estelle
 Unit in Huntsville, Texas on January 25, 2017. On February 3, 2017, [he] was
 re-ordered special medical transportation (MPV or multi-patient vehicle) and
 a handicap shower pass. He was also referred to Estelle Brace and Limb
 Clinic for replacement medical shoes and to Hospital Galveston (HG)
 Audiology for evaluation and possible new hearing aid. On April 25, 2017,
 [plaintiff] refused his Audiology appointment. On May 31, 2017, [he] was
 seen by Estelle Optometry, prescribed new eyeglasses, and referred to HG
 Ophthalmology for re-evaluation of glaucoma. However, as previously noted,
 [plaintiff] refuses to travel to Galveston for appointments.

 [Plaintiff] was scheduled for chronic care clinic and an annual physical exam
 on August 19, 2017, but failed to keep his appointment. The provider ordered
 laboratory testing and that the appointment be rescheduled. However, once
 again on August 25, 2017, [plaintiff] refused to report to the clinic for his labs
 to be drawn. He also failed to show for his rescheduled chronic care
 clinic/annual physical exam appointment on September 7, 2017. Despite
 [plaintiff’s] “no show” Dr. Jill Coleman reviewed [plaintiff’s] medical record
 on September 8, 2017, and refilled his glaucoma eye drops (tirnolol 0.5%).

 The medical record indicates that, to date, [plaintiff] has had a single
 telemedicine encounter with Dr. Jill Coleman on October 12, 2017. At this
 chronic care clinic visit [plaintiff] informed Dr. Coleman that he had not taken
 his KOP (keep on person) blood pressure medication since January and did not
 know his glaucoma eye drops were available at the pill window. Review of

                                         6
Case 4:18-cv-02541 Document 49 Filed on 03/19/21 in TXSD Page 7 of 20




 his medication compliance showed [plaintiff] had not picked up his albuterol
 (Proventil) inhaler in five months and compliance with theophylline, a
 non-KOP medication, was only 3.7%. His hypothyroidism had not been
 treated since December 2016. Dr. Coleman’s assessment was –

       1)     HTN [hypertension] - BP [blood pressure] elevated. No
              meds taken in over 6 months, though appear to be
              ordered

       2)     COPD (chronic obstructive pulmonary disease) – treated
              with NF (non-formulary) Theophylline, QVAR, and
              Proventil. Has not used any Proventil in several months,
              as has not picked up meds. States he only takes
              Theophylline when it is hot outside

       3)     Hypothyroidism – Not on thyroid replacement. Last
              treated consistently was 2015. Had one month of
              renewal since. Pt is noncompliant with lab draws,
              attending clinic appointments. No labs available to
              evaluate

       4)     HLD (hyperlipidemia) – Not treated. No labs available
              to evaluate

       5)     Obese

       6)     Glaucoma – Pt refuses HG OPHTH (Hospital Galveston
              Ophthalmology)

       7)     Walks on crutches, h/o (history of) L heel fracture and
              resultant deformity noted on Intake physical 7/16 –
              Indefinite crutch pass ordered at that time

 Dr. Coleman’s treatment plan was –

       1)     Refill antihypertensives as ordered

       2)     COPD (reports inhaling HCL (hydrochloric acid) –
              COPD vs restrictive lung dz (disease)) – Refill meds,



                                      7
Case 4:18-cv-02541 Document 49 Filed on 03/19/21 in TXSD Page 8 of 20




               will wait on Theophylline refill for now – only takes < 4
               % of time, and has almost 3 months left on Rx

        3)     Pt urged to keep lab draw appt

        4)     F/U in 2 weeks – to review labs, assess for need for
               treatment of hypothyroidism and hyperlipidemia

        5)     CCA (correctional clinical associate) Milum is writing to
               lab to try to have this pt taken for labs later in the
               morning because he says he cannot hear when they call
               him from sleep early in the morning

        6)     Refill Latanoprost. Informed pt that Timolol has been
               ordered

        7)     Increase exercise as tolerated and decrease weight

        8)     Renew crutch pass[.]

 [Plaintiff’s] laboratory studies were drawn on October 18, 2017, but for
 unknown reasons the ordered two week follow-up did not happen. Dr.
 Coleman reviewed [plaintiff’s] lab results on November 15, 2017. Because his
 potassium (K) and thyroid stimulating hormone (TSH) were elevated (but his
 T3 and T4 were normal), Dr. Coleman ordered repeat potassium and thyroid
 function tests (TFTs). However, [plaintiff] was a “no show” four times for the
 repeat lab studies. After reviewing [plaintiff’s] medical record on February 22,
 2018, Dr. Coleman noted the absence of the ordered repeat lab studies and that
 [plaintiff’s] prescription for glaucoma eye drops would soon be expiring. She
 renewed [his] prescription for timolol 0.5% and ordered laboratory testing for
 May 23, 2018, just prior to [plaintiff’s] scheduled annual physical exam. This
 was Dr. Coleman’s last medical record entry for [plaintiff].

 [Plaintiff] continues to miss various medical and laboratory appointments but
 was seen in chronic care clinic by Dr. Ramon Saucedo on September 27, 2018.
 At this visit [plaintiff] shared that he never takes his blood pressure
 medications (even though these were KOP medications) and routinely eats
 ramen noodles because he does not want to walk to the chow hall. [Plaintiff]
 was without symptoms of hypothyroidism and his thyroid function tests were
 essentially unchanged with an elevated TSH but normal T3 and T4 levels.

                                        8
Case 4:18-cv-02541 Document 49 Filed on 03/19/21 in TXSD Page 9 of 20




 However, Dr. Saucedo decided to order [plaintiff] a trial of low dose
 levothyroxine. He also started [him] on anti-cholesterol medication and
 reordered all his chronic care medications but made them DOT (Directly
 Observed Therapy). Directly Observed Therapy is utilized to monitor and
 assess patient compliance to better determine appropriate dosages of critical
 medications. The intent is to reduce adverse effects and achieve better
 outcomes. Dr. Saucedo also ordered weekly blood pressure checks for a
 month due to [plaintiff’s] elevated systolic blood pressure. However,
 [plaintiff] never showed for any of his serial blood pressure appointments even
 when they were reordered by Dr. Saucedo on November 27, 2018, and January
 8, 2019. [Plaintiff] also refused to participate with DOT medication
 administration despite counseling by nursing on November 29, 2018. Because
 [plaintiff] did not take any prescribed medications for several months, on April
 22, 2019, Dr. Saucedo ordered [plaintiff’s] medications to again be KOP. Dr.
 Saucedo also reordered serial blood pressures – but [plaintiff] still “no
 showed” for each and every blood pressure check appointment. The same
 occurred when Dr. Saucedo once again reordered blood pressure checks on
 June 13, 2019. To date [plaintiff] has not cooperated with any serial blood
 pressure checks.

                            UTMB/CMC Defendants

 [Plaintiff] has named the following UTMB/CMC Defendants in this litigation
 and alleges that each exhibited “deliberate difference” to his serious medical
 need related to his thyroid condition.

 1)      Jill Coleman, M.D. (UTMB/CMC Telehealth Physician) – Dr. Coleman
 provides telehealth (video) physician services to offender patients at facilities
 where UTMB/CMC is under contract to deliver healthcare. To maintain
 access to care at the TDCJ Estelle Unit Dr. Coleman’s services are sometimes
 utilized to supplement on-site staffing. She is not a regular Estelle Unit
 healthcare provider; hence, her limited number of interactions with [plaintiff].

 Dr. Coleman’s care of [plaintiff] was appropriate and meets medical standards
 of care. [Plaintiff] has “subclinical” hypothyroidism (elevated TSH with
 normal T3 and T4) and is asymptomatic for hypothyroidism – i.e. he has not
 offered any complaints of common hypothyroid symptoms (e.g. fatigue, cold
 sensitivity, dry skin, brittle nails, constipation, sore muscles, etc.). Since his
 TSH is less than 10 mIU/L (mill-international units per liter), he is considered
 to be at low risk for developing overt hypothyroidism. Considering the

                                         9
    Case 4:18-cv-02541 Document 49 Filed on 03/19/21 in TXSD Page 10 of 20




       possible toxic effects and the need to titrate thyroid medication along with
       [plaintiff’s] non-adherence to treatment plans, Dr. Coleman’s decision to
       clarify and monitor his thyroid status rather than immediately start thyroid
       medication (levothyroxine) was entirely appropriate.

(Docket Entry No. 31-13, Affidavit of Glenda M. Adams, M.D., M.P.H., footnotes and

record citations omitted, emphasis added.)

       In his objections to the Martinez Report (Docket Entry No. 35), plaintiff asserts that

Dr. Adams did not have “personal knowledge” of the facts appearing in the medical records,

and that her affidavit contained false evidence and statements. In her affidavit, Dr. Adams

stated that her affidavit was based upon her review of plaintiff’s medical records, his

complaint and grievance records, and the Court’s order for a Martinez report. Dr. Adams

further stated that she was familiar with UTMB/CMC policies and procedures with respect

to the provision of medical care. Moreover, plaintiff’s assertions of false evidence and

statements are based upon his disagreement with statements made by Dr. Adams in her

affidavit, or by explanations and information provided by plaintiff not otherwise appearing

in the records reviewed by Dr. Adams. Plaintiff has explained his disagreements with Dr.

Adams’s affidavit testimony, and his objections are OVERRULED.

              Deliberate indifference claim against Coleman

       Plaintiff claims that Coleman was deliberately indifferent to his serious medical needs

by not treating his hypothyroidism with thyroid medication. “A prison official violates the

Eighth Amendment’s prohibition against cruel and unusual punishment when his conduct




                                             10
    Case 4:18-cv-02541 Document 49 Filed on 03/19/21 in TXSD Page 11 of 20




demonstrates deliberate indifference to a prisoner’s serious medical needs, constituting an

unnecessary and wanton infliction of pain.” Wilson v. Seiter, 501 U.S. 294, 297 (1991).

       The Eighth Amendment deliberate indifference standard has both an objective and

subjective component. Farmer v. Brennan, 511 U.S. 825, 834 (1994). To establish

deliberate indifference under this standard, a prisoner must show that (1) the defendants were

aware of facts from which an inference of an excessive risk to the prisoner’s health or safety

could be drawn, and (2) that they actually drew an inference that such potential for harm

existed. See id. at 837; Harris v. Hegmann, 198 F.3d 153, 159 (5th Cir. 1999).

       The Fifth Circuit has stated that the deliberate indifference standard is an “extremely

high” one to meet. Domino v. Texas Dep’t of Criminal Justice, 239 F.3d 752, 756 (5th Cir.

2001). A prison official acts with deliberate indifference only if he knows the inmate faces

a substantial risk of serious bodily harm and he disregards that risk by failing to take

reasonable measures to abate it. Gobert v. Caldwell, 463 F.3d 339, 346 (5th Cir. 2006).

“Unsuccessful medical treatment, acts of negligence, or medical malpractice do not constitute

deliberate indifference. Nor does a prisoner’s disagreement with his medical treatment

constitute indifference absent exceptional circumstances.” Id. (citations omitted). A

showing of deliberate indifference requires the prisoner to submit evidence that prison

officials “refused to treat him, ignored his complaints, intentionally treated him incorrectly,

or engaged in any similar conduct that would clearly evince a wanton disregard for any

serious medical needs.” Id. (citations omitted).



                                              11
    Case 4:18-cv-02541 Document 49 Filed on 03/19/21 in TXSD Page 12 of 20




       In his response to the motion for summary judgment (Docket Entry No. 44), plaintiff

re-asserts his opinions as a layperson that he had life-threatening hypothyroidism that needed

immediate medical treatment with levothyroxine. In support, he points out that physicians

who evaluated him at other prison units before and after Coleman gave him thyroid

medication. However, as attested by Dr. Adams in her affidavit, plaintiff’s medical records

indicated no signs or symptoms of overt hypothyroidism requiring immediate treatment with

medication. As testified by Dr. Adams, plaintiff’s medical records showed that he had

“subclinical hypothyroidism (elevated TSH with normal T3 and T4) and [was] asymptomatic

for hypothyroidism[.]” Dr. Adams further testified that, “Since his TSH is less than 10

mIU/L (mill-international units per liter), he is considered to be at low risk for developing

overt hypothyroidism. . . . Dr. Coleman’s decision to clarify and monitor his thyroid status

rather than immediately start thyroid medication (levothyroxine) was entirely appropriate.”

Plaintiff presents no probative summary judgment evidence contesting these statements, and

his conclusory allegations and personal opinions are insufficient to preclude the granting of

Coleman’s motion for summary judgment as to deliberate indifference.

       Plaintiff’s medical records demonstrate that his health conditions, including his

“thyroid condition,” were evaluated and treated as deemed medically necessary. Defendant

Coleman evaluated plaintiff and, in the exercise of her professional judgment, determined

that clarifying and monitoring his condition was necessary in lieu of commencing treatment




                                             12
    Case 4:18-cv-02541 Document 49 Filed on 03/19/21 in TXSD Page 13 of 20




at that time. Plaintiff’s disagreement with Coleman’s medical judgment does not support a

claim for deliberate indifference under the Eighth Amendment.

       Plaintiff’s conclusory allegations of deliberate indifference are insufficient to

demonstrate an Eighth Amendment claim, and Coleman is entitled to summary judgment

dismissal of plaintiff’s deliberate indifference claim against her.

              ADA claim against Coleman

       Plaintiff claims that Coleman’s decision not to prescribe levothyroxine violated his

rights under the ADA. The ADA provides that “no qualified individual with a disability

shall, by reason of such disability, be excluded from participation in or be denied the benefits

of the services, programs or activities of a public entity, or be subjected to discrimination by

any such entity.” 42 U.S.C. § 12132. In order to prevail on a claim under Title II of the

ADA, a plaintiff must show: “(1) that he has a qualifying disability; (2) that he is being

denied the benefits, services, programs, or activities for which the public entity is

responsible, or is otherwise discriminated against by the public entity; and (3) that such

discrimination is by reason of his disability.” Hale v. King, 642 F.3d 492, 499 (5th Cir.

2011). The ADA places an “affirmative obligation” on the state “to make reasonable

accommodations” for persons with disabilities in the provision of public services. Smith v.

Harris County, 956 F.3d 311, 317 (5th Cir. 2020). Intentional discrimination is required in

order to recover compensatory damages under the ADA. Delano-Pyle v. Victoria County,

302 F.3d 567, 574 (5th Cir. 2002).



                                              13
    Case 4:18-cv-02541 Document 49 Filed on 03/19/21 in TXSD Page 14 of 20




       The ADA protects people incarcerated in state prisons. Pennsylvania Dep’t of Corr.

v. Yeskey, 524 U.S. 206, 213 (1998); Hale v. King, 642 F.3d 492 (5th Cir. 2011). In the

prison context, failure to make reasonable accommodations to the needs of a disabled

prisoner may have the effect of discriminating against that prisoner because the lack of

accommodation may cause the disabled prisoner to suffer more pain and punishment than

non-disabled prisoners. See United States v. Georgia, 546 U.S. 151, 160 (2006) (recognizing

prisoner’s allegations that defendant refused to provide a reasonable accommodation to a

paraplegic inmate, “in such fundamentals as mobility, hygiene, medical care,” resulted in the

disabled prisoner suffering serious punishment “without penal justification” and supported

a claim under the ADA). Nevertheless, the ADA is not violated by “a prison’s simply failing

to attend to the medical needs of its disabled prisoners.” Nottingham v. Richardson, 499 F.

App’x 368, 377 (5th Cir. 2012).

       However, the ADA is a discrimination statute. The fact that a person has, or may have,

a qualifying disability is not alone sufficient to state a cognizable ADA claim. Rather, the

person with a disability must also establish causation, i.e., that he was discriminated against

in the provision of benefits, services or programs by reason of his disability. Plaintiff

proffers no probative summary judgment evidence establishing that Coleman denied him

treatment for a thyroid condition by reason of any disability plaintiff had or claimed to have.

The record and probative summary judgment evidence show that Coleman examined plaintiff

and determined that thyroid medications were not medically warranted at that time. Indeed,



                                              14
    Case 4:18-cv-02541 Document 49 Filed on 03/19/21 in TXSD Page 15 of 20




as shown in Dr. Adams’s affidavit, plaintiff’s diagnostic testing evinced a subclinical case

of hypothyroidism that was non-symptomatic and did not warrant medication. That other

medical care providers may have reached a different medical judgment at earlier or later

points in plaintiff’s prison medical care does not constitute proof that Coleman discriminated

against him by reason of any disability under the ADA.

       Plaintiff’s claims and factual allegations against Coleman demonstrate his

disagreement with Coleman’s medical judgment and decisions. His disagreement does not

give rise to an ADA claim for discrimination.         Plaintiff’s conclusory allegations of

discrimination are insufficient to demonstrate an ADA violation, and Coleman is entitled to

summary judgment dismissal of plaintiff’s ADA claim against her.

       Defendant Jeania Pegoda

       Plaintiff claims that defendant Pegoda denied him entitlements under the ADA.

Specifically, he contends that, by removing the “medical storage box” in his cell, Pegoda

discriminated against him as a disabled prisoner and violated the ADA.

       In her affidavit in support of defendants’ motion for summary judgment, Dr. Adams

testifies in relevant part as follows:

                                     Medical Storage Box

       In his Complaint [plaintiff] states that Warden Carter approved for him to have
       an ADS [accessability and disability service] storage box in 2017. In TDCJ
       Grievance #20181215146 [plaintiff] says he was provided a “medical storage
       box” in August 2017 but that it was removed in February 2018. UTMB/CMC
       cannot confirm if, when, or why [plaintiff] was issued a special storage box.
       There is no information on this in the medical record. Of note is that despite

                                             15
Case 4:18-cv-02541 Document 49 Filed on 03/19/21 in TXSD Page 16 of 20




  medical providers having ordered many medical passes for [plaintiff] since his
  entry into TDCJ in 2007, there is no documentation in the medical record of
  any healthcare provider having ordered or recommended that [he] receive a
  pass for a “medical” storage box. Also, there is no medical record
  documentation of [his] requesting a “medical” storage box prior to March 6,
  2018 when he questioned his ADS caseworker. The case worker advised that
  the Practice Manager approved medical locker boxes and she would check
  with him [Mr. Mott] about the criteria to have one. On April 25, 2018
  [plaintiff] submitted a Sick Call Request demanding a “medical locker box”
  and threatening legal action if his demand was not met. The final mention of
  a medical storage box in the medical record is in a June 11, 2019, ADS clinic
  note (a late entry for a June l0, 2019 encounter). The ADS caseworker
  documented “Patient states he filed a lawsuit about the medical box that was
  taken from him.”

  [Plaintiff] arrived to TDCJ July 20, 2007. Despite his non-adherence to
  treatment plans, his medical condition now is much the same as it was in 2007.
  If, as he reports, he did not receive a medical storage box until August 2017,
  this would suggest he was incarcerated about ten years without such a storage
  box. In general, a TDCJ offender patient is medically approved for a ground
  level storage box for short stature (height of five feet or less) or if the offender
  has the HSM-18 restriction of “no reaching over shoulder.” Otherwise,
  decisions about “medical” storage boxes are made on a case-by-case basis.

  [Plaintiff] is several inches taller than five feet and does not require the
  HSM-18 restriction of “no reaching over shoulder.” His hearing deficit does
  not impact the type of storage box he needs. His visual acuity corrects with
  glasses. His mobility issue is due to an old left foot and ankle injury with
  calcaneal (heel) deformity and “mild laxity in the LT ankle” for which he has
  been supplied special orthotic shoes with left ankle bracing. He ambulates
  with the assistance of crutches or a cane due to discomfort when walking. His
  weight bearing is abnormal when walking (walks on the lateral side of his foot)
  but he is able to stand and bear weight on both feet. During his twelve years
  in TDCJ, to date, no medical provider has determined that [plaintiff] requires
  the special accommodation of a “medical” storage box.

  While the medical record does not address the decision to remove [plaintiff’s]
  ground level storage box, responses to [his] grievances indicate that Practice
  Manager Khari Mott was consulted about [plaintiff’s] need for a subsequent
  storage container –

                                          16
    Case 4:18-cv-02541 Document 49 Filed on 03/19/21 in TXSD Page 17 of 20




              Step 1 has addressed your complaint. Medical subsequent
              storage containers are issued in accordance with ATC-040.
              According to Mr. Mott, Unit Practice Manager, your physical
              limitations / medical supplies do not necessitate the issuance of
              a subsequent storage container. No further action is warranted.”
              (dated March 29, 2018)

       In a telephone conversation with Mr. Mott on July 3, 2019, he confirmed that
       security contacted him in 2017 and based upon his review of [plaintiff’s]
       medical record at the time, he provided –

              Offenders with certain medical restrictions may qualify for a
              subsequent storage container. The Unit Practice Manager or
              Doctor shall certify the offender’s limitations / medical supplies
              that necessitate the issuance of subsequent storage the following
              information: Offender’s physical limitation(s)/medical supplies
              do not necessitate the issuance of a subsequent storage
              container. (dated 12/20/17)

       To date, there is no medical record documentation that [plaintiff] has ever
       raised the issue of a medical storage box with a physician or midlevel provider
       (physician assistant or nurse practitioner). However, Mr. Mott visited
       [plaintiff’s] housing area on July 3, 2019, and reports that all the cabinetry and
       lockers are now at ground level. There is no above bunk storage in [plaintiff’s]
       housing area at the Estelle Unit. When and how [he] regained ground level
       storage is unknown to Mr. Mott and UTMB/CMC.

(Docket Entry No. 31-14, Affidavit of Glenda M. Adams, M.D., M.P.H., footnotes and

record citations omitted.)

       As discussed above, a successful ADA claim requires a plaintiff to establish “(1) that

he has a qualifying disability; (2) that he is being denied the benefits, services, programs, or

activities for which the public entity is responsible, or is otherwise discriminated against by

the public entity; and (3) that such discrimination is by reason of his disability.” Hale, 642

F.3d at 499. The fact that a person has a qualifying disability is not alone sufficient to state

                                              17
    Case 4:18-cv-02541 Document 49 Filed on 03/19/21 in TXSD Page 18 of 20



a cognizable ADA claim. Rather, the person with a disability must also establish causation,

i.e., that he was discriminated against in the provision of benefits, services or programs by

reason of his disability. The ADA is not “violated by a prison’s simply failing to attend to

the medical needs of its disabled prisoners.” Bryant v. Madigan, 84 F.3d 246, 249 (7th Cir.

1996).

         Plaintiff asks that the Court consider the letter he filed on April 27, 2020 (Docket

Entry No. 46). The Court has reviewed the letter, and notes that plaintiff directs the Court’s

attention to a settlement in Wilson v. TDCJ, C.A. No. H-14-1188 (S.D. Tex.). In the relevant

portion of the settlement agreement, as read into the record during a court hearing held May

22, 2017, Estelle Unit prison officials agreed that, “[o]ffenders at Estelle with confirmed

visual disabilities will be provided supplemental storage boxes upon request to the TDCJ law

librarian and with permission, from the warden. Visually impaired offenders do not need to

request supplemental storage boxes from the medical department.” Plaintiff claims that his

“mild glaucoma” is a visual impairment and disability that entitled him to the supplemental

“medical” storage box.

         Although plaintiff’s medical records indicate that he had mild glaucoma which was

being treated with medical eye drops, the records do not indicate that the condition was

causing him any visual impairment. To the contrary, the only visual impairment appearing

in plaintiff’s records was his need for corrective lenses; his glasses corrected his vision to

20/40. No “confirmed visual disability” appears in his records.




                                              18
    Case 4:18-cv-02541 Document 49 Filed on 03/19/21 in TXSD Page 19 of 20



       Indeed, in his response to the motion for summary judgment (Docket Entry No. 44),

plaintiff states that his foot deformity and need for crutches entitled him to floor-level

storage. However, plaintiff presents no probative summary judgment evidence establishing

that he was denied floor-level storage because of his foot deformity or an ambulation

disability.

       Plaintiff proffers no probative summary judgment evidence supporting his claim that

Pegoda violated his rights under the ADA. His conclusory allegations of discrimination are

insufficient to preclude the granting of Pegoda’s motion for summary judgment.

       Permanent Injunctive Relief

       Plaintiff’s claims against the defendants have been summarily dismissed, and no basis

for permanent injunctive relief is shown. Regardless, it appears from the record and

probative summary judgment evidence that plaintiff has been provided floor-level storage

and hypothyroidism medication at the Estelle Unit, and his requests for injunctive relief as

to those issues has become moot. See Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22

(2008).




                                            19
   Case 4:18-cv-02541 Document 49 Filed on 03/19/21 in TXSD Page 20 of 20



                                    Conclusion

      The motion for summary judgment (Docket Entry No. 31) is GRANTED and this

lawsuit is DISMISSED WITH PREJUDICE. Any and all pending motions are DISMISSED

AS MOOT.

      Signed at Houston, Texas on March 19, 2021.




                                                   Gray H. Miller
                                         Senior United States District Judge




                                        20
